Case 5:21-cv-00687-DSF-KK Document 1-2 Filed 04/16/21 Page 1 of 6 Page ID #:8




                       Exhibit A

                                                              EXHIBIT A - 1
          Case 5:21-cv-00687-DSF-KK Document 1-2 Filed 04/16/21 Page 2 of 6 Page ID #:9


                                                                                                                                                                 SUM-100
                       SUMMONS                                                                                                       now 21111,146-    IFORNIA
                          -144.7pfp.A.                                                                                          . SUPERF          BERNARDINO
                    -I.M7010
                  "IC.                                                                                                              COUNTY OF
                                                                                                                                              SAN   DISTRICT
. .NOTIOT.apgFRNQAKR•:                                                                                                             • SANDER
  :.(AVIS.O.AL:DEMANDADO):!: :
  •FORD MOTOR COMPAN                               áórporatión,.04 DOES I t.14041.                                                        JAN 1 a 2°21
  YOU ARE'BEING:SUED BY;PLAiNTIFF :                                                                                                                    PEREZ,.DEP
 (La EsTA t:!cmANDANDO.:ELIDEMANPANT:                                                                                                             ISSA

  DANNY JIMENEZ JR,an individual,

     :NOTIqE! yOU4aVe:beanaiiaci .".rnazCOOrt...nieY. deOideigair4YoU,*ithOut your tieing heard unless you respond Within'ao•daYS:- Read the information
       below                                                                                                                .              .   . . .
        • You have 30 CALENDAR bA)../$]p.tter:OliasSUrnmons.iand legal'papOriar:e:aerved.on you to file a written •response atihisCOUri4rid have a.copy
   : served On,,ttie.vaintiffAtetter:ot:OhonepalWill:net ptojeot:ypY•.pprNy.rittep'reSpo.ngernust'be.i.nprdp.eritegal form ii you Want the court to hear your
       case There may be a court(Onlithat.yOUCan•40.ter YOOreasPeriee. YOU oan:.find.'ttidae:COUrflOiniS anii:MbreinfannatiOni at the Callfornie Courts
       Online Salf7Helg.Ceiltat'i.6:1 1*Otirikkci;gibiA0111.70/PVIi.biJr00*ieWliprary,'Or.ftiacourtheiiSa'neareoty0..if.Ydo cannot pay the filing fee, ask
   ; the court Clerk for afee waiver term. If you do nOt'fila:YoUt'.resPonad.on,tima;
                                                                          ,                   you may use ihe caseby.defaulti.'and your wages. money and property
  :May be taken.without further.warning from Thecourt. l.• •                    •    . ,••• . •••         • • • -•     .1:        .    '• .       . •           •
         • There are other legalit.00.1r,ernentSi.YOU.Mey'Mant iii•sOail an:attorney right away, If you do notknow an attorney, YOU may want to ball an attorney,
      •referral.seNice„tf,•,y0 cannot•affetdamettdrney,Iptimay;be eligible ferfree legal:services.frOm:p:nonprofitjegat.ienfiCea;prog rarn: you can locate
       these nonprofit groups at theaiiforftia Legal ServlcesWebsite(www.lawhelpcalifomfa.org), the CalIfornIa Courts Drittne•Self,Help'Center •
     .(wiii*CourfInfo,oa:govisaMje.10).,0iitisr; ci.b.toop4iieji.Itioit,.Ockir(..or:cdOntYber:a.SSOCiatiOn,:NOTE:•Thetetist has.aatatotory lien for waived tees and .
  .• coats on.any.settlement or arbitration award of $10,000 or More in a'civil case. The.Ooorrs.lien must be.old before:the court'Witt dismiss the case.:
      iAt-f.i.S01'.14:nen:.dediandado:::p no respondedergrolde30 diai;;licorte- puede•decidiren•siliOntrelerii•eaCliPhar'suyerSiOn:.Lea'la informaciOn a
                                                                            :::::                 •         • .     ••      • ."•      .      .     .
          -:Tierre:30                                                                             yl:papelaSlega.100ere•Oresenterdne'reapdesta defesOritO err eSta
                                           u.nkic9p0.4.O.pfpansipnie•:Una Oatia o una llainada fete16610.06.1d pnitegerri.::aiireepiresta por escritO ilene clue eater
      en to:01:100100;correcto ci desea que procesen su cas0:on le:corie.:ESpoSiblegila.nayalinfOrniulaii&poe•ustedpileda:oser Oara.O•reSCIeesta.
      Pileda.enCentrar eSidS:fOrnWeriCS..de.la carte y más infOnneel6nen::::::::::::Ayuda de jai Ceiteide California.(4,1Av:sadirfe:ca;g6y); en •16
  -:.biblfoOca:delekesiksg:cppdado•detrle.coneeid.ele quede mac tete..S1:»0-filredp:spaja.r. p:OOO(e'dd'Oeseniecidri,..Olda at Secreteirio,dela cone •
   ..qtleie•de•iinionnolatio.Cie,exencin;figi'pego:.de:.`c-ii.Ota;i1$indixeSente.iu.l'eSpueita'e;tlerirf#S,.,0edaperder*cesopoirinOuinp101entb y Ia One le
    ijiodr#01.*SdSdeldO;:dliiraid)(0.1erie.sstninlasati.VerieinCla;•                   .! •        •.        •         . . . • ..•           •
         :0.031:0tro.regy10,11.0q;leger.e.::g4;T:coltferidabie.:000://Orri0 a t.rn.abogadelnmediaternene: Stird cendoee'ynabOgado;'peede Ifernar•:a.en.sertriclo de
   :                 abogados. Si 0.9birecle'pager p.en ebogad.O;as O• Sible.dtle'Orry3le•COn.1004illeitos pera tibterierSe''''''''legalesgraiullos de en
  • prograMeiiife•OrilialeS.044(0* fines do laio.::Puede:encontrariestosgriipot,Sin ,fines dalyCrO'er..-r el a.ltld•-tireb:deeatiiornia Legal Services,
  •. Nhinni..lavitielOCelifOrnia,Org), en 6./:Cantro.:de Aii.iida]dgi.1 ..coite's:de•California; (o..4niv:stiCerieca.goiao'peniendcsa ek.Oplecto.con.la Corte 0.01
      olegio de abogeifOleCeleS,:411/$0por'lekila,cortetienederecho a reciainer las                '    '''''''''les cosios.aXenloi•per imponer en gravamen sobre
  • cualqdler TclipatholOn.de$1.0;000,
                                    . . .. . 4,m4cfe•valor rediblda'mediate.
                                                                  . .                 un,Eicaorddo:bna'cOnCe•si6n
                                                                                            .                          de'brbitiejeen'unOso-
                                                                                                                       .        . .            de derechO.thil. Tiene que
       pagar'.eld:ray400.-0.0tdneenlet de:qiie. le cone puede deseeharel case                         •
  The name                . addraSSO::thp:courti IS:.                                                                   Ofkk   Nth?,88
 (El:florppri                            conic es),.            Center                                                  (Nomato
                                                                                                                                                          10295
   247. West Tiiitd Stieset,..
   Sa' il:S•pTiii4isdiiics:,...;.ek,•01'                  ..... . ... .. ..• .. ....... . . •
                                                            .. ....                                   •• . •.. .... ..„.: : .• . ...
                                                                                                   •• ....
 I ThejnaMe:::aildr!s iip.ncl telephone number of plaintiffs attorney, or plaintiff without an attorney, Is:
„ (E/pPin•O're;4diraccianE ye/nOmero Vs tol14fOld00.1.ibo001.ii:del:de-ma:nd0       (6 i.900'ti.forpgr7Oritcii Oda no.tiene abOgado; as):
   .Airori'Vhiiiiii-
     •               SBN!':206.40g 341................Iiigh.                                    , Dzina.ikiint.'cA.9629,.940•-66.1•400.7. •
  DATE                                                                • Clerk,                                                                                    Deputy
                                                                                      :.
 (Fech10)                  ... .                                         :(Segretario):                                                                          (Act/unto)
 (For proofof service of this $1.1ThrriQ0s;.-Ose:Prootof:SerVide ofSummons:(fOrm -PQS-gfO).)           .
 (Porapft..tabalqq;eryrOgq!de estg:atatioti use el fpfarillart Proof.Of Service of Summons,:(PbS41:10)).
                                     N9T10E         TH .Pgf,t§ON'..SgR),/ED: YoU,ars servad
                                                as an individual defendant         .•
                                                as the person sued Under the fictitious:name.of(specify) :

                                                                                 .••• •••• " •• • • .•• . . . . • :. . • .. • .
                                                                                 ••Ford MotorCompany,.a:corporption.
                                                                            •
                                                        :i oribetialttiff*JadifW

                                                                  .CC0,41.6Ab (beiniOratiOn)  .•   •                      FT :CCP 416:60.(minot)      •
                                                                 ;CCP 416.20(defunct.corporation); :                               CCP 416•70(conservatee)
                                                                 .CCP.41&40(association or partnersnip),                         , CCP 416.90(authorized person)
                                                                :op-ter :(spectfy):. .
                                                        •I*PeieOnel delivery on (date)             .
                                                                                                                                                                     Pa46 1 of 1
                                              :                                                                                                 . .
   :Forin•Ao.op.(0040moiatory:use •                                             • SUMIVIOrsia                                              106g6 Of'PO PrOcpaluie §5 •12•2O. 465
      ..RididaEcou'neii:orcemtrak..:.                                                                                                               . • ‘..;‘,44..coun'info.co.gov
                                                                                                                                                                       . .
    .•sursl...loo.Jaov•:fifty il,,;26,66f,.

                                                                                                                                           EXHIBIT A - 2
Case 5:21-cv-00687-DSF-KK Document 1-2 Filed 04/16/21 Page 3 of 6 Page ID #:10



        NEALE & FHIMA,LLP                                               SUPERIORFILED
                                                                                 COURT OF CALIFORNIA
                                                                         COUNTY OF
   1    MATTHEW E. NEALE,ESQ.(SBN 74036)                                           SAN BERNARDINo
                                                                          SAN fIERNARCINO
        matthew@nealfhima.com                                                             DISTRicT
   2    AARON D. FHIMA,ESQ.(SBN 296408)
        aaron@nealefhima.com                                                  JAN 1 a 2021
   3    34188 Pacific Coast Highway
        Dana Point, CA 92629
   4    Telephone:(949)661-1007
                                                                                   SSA PEREZ, DEPUTii
        Facsimile:(949)661-3619
   5
     Attorneys for Plaintiff,
   6 DANNY JIMENEZ JR.

   7
                        IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA
   8
                                        COUNTY OF SAN BERNARDINO
   9

   10
                                                         Case No.:
                                                                            CIV SB 2 1 0 2 9 5 4
        DANNY JIMENEZ JR., an individual,
   11
               Plaintiff,                               COMPLAINT FOR VIOLATION OF THE
  12                                                    SONG-BEVERLY CONSUMER WARRANTY
                                                        ACT
  13               V.

   14 FORD MOTOR COMPANY,a
      corporation, and DOES 1 through 10,
   15 inclusive,

   16
               Defendant.
   17

   18

   19
        Plaintiff, DANNY JIMENEZ JR.("Plaintiff"), alleges a cause of action against Defendant FORD
  20
         MOTOR COMPANY ("Defendant"), as follows:
  21
             1. Plaintiff is and at all times mentioned herein was, a competent adult.
   22
            2. Plaintiff is informed and believes and thereupon alleges that defendant is a California
   23
         corporation that does business throughout the state of California, including in the city of Fontana.
   24
            3. The true names and capacities of Defendant DOES 1 THROUGH 10, INCLUSIVE,
   25    whether individual, corporate, associate or otherwise, are unknown to Plaintiff at the time of the
   26    filing of this Complaint, and Plaintiff therefore sues said Defendants by such fictitious names and
   27    will ask leave of court to amend this Complaint to show said Defendants true names and capacities
   28    when the same have been ascertained. Plaintiff is informed and believes and thereupon alleges that

                                                            1
                  COMPLATNT FOR VIOLATION OF THE SONG-BEVERLY CONSUMEREXHIBIT
                                                                       WARRANTYAACT
                                                                                 -3
Case 5:21-cv-00687-DSF-KK Document 1-2 Filed 04/16/21 Page 4 of 6 Page ID #:11



       each of the Defendants designated as a Doe is, in some manner, factually and legally responsible for
   1
       the events and happenings surrounding the incident as herein set forth, and said Defendants thereby
   2
       directly and proximately caused personal injury and harm to Plaintiff.
   3
            4. On or about July 7, 2020, Plaintiff purchased a 2019 Ford Fusion,
   4
       VIN: 3FA6POCD91CR181998 ("Subject Vehicle")from Sunrise Ford, in Fontana, California.
   5        5. Plaintiff is a "buyer" under the Song-Beverly Consumer Warranty Ave, Civil Code §1790 et
   6   seq. (the "Act").
   7        6. The Subject Vehicle is a new motor vehicle that was purchased primarily for personal,
   8   family, or household purposes or it is a new motor vehicle with a gross vehicle weight under 10,000
   9   pounds that was purchased or used primarily for business purposes by an entity to which not more

  10   than five motor vehicles are registered in this state. The Subject Vehicle is a "new motor vehicle"

  11   under the Act.

  12        7. Defendant manufactures, assembles, or produces consumer goods. Defendant is a

  13   "manufacturer" under the Act.
            8. Sunrise Ford, where Plaintiff purchased the Subject Vehicle, is engaged in the
  14
       business of distributing or selling consumer goods at retail.
  15
            9. Upon Plaintiff's purchase of the Subject Vehicle Defendant issued an express warranty to
  16
       Plaintiff, which Defendant undertook to preserve or maintain the utility or performance of the
  17
       Subject Vehicle.
  18
            10. Defendant's express warranty was integral to Plaintiff's purchase of the Subject Vehicle.
  19
            1 1. Since purchasing the Subject Vehicle, Plaintiff has delivered the Subject Vehicle for repair to
  20
       Defendant or its authorized repair facility(s) no less than four(4)times for repair of
  21
       nonconformity(s) to warranty, including, but not limited to defect(s) which have manifested in:
  22
       check engine light illuminating, engine concerns, engine overheating, and battery failures. Said
  23   nonconformity(s) have substantially impaired the vehicle's use, value, and/or safety to Plaintiff
  24        12. On each occasion Plaintiff delivered the Subject Vehicle for repair to Defendant or its
  25   authorized repair facility(s), the vehicle was returned to Plaintiff without properly repairing the
  26   nonconformity(s).
  27

  28   //

                                                          2
                 COMPLAINT FOR VIOLATION OF THE SONG-BEVERLY CONSUMER WARRANTY ACT
                                                                                    EXHIBIT A - 4
Case 5:21-cv-00687-DSF-KK Document 1-2 Filed 04/16/21 Page 5 of 6 Page ID #:12



           13. Defendant or its authorized repair facility(s) have failed to service or repair the Subject
   1
       Vehicle to warranty after a reasonable number of attempts; begin repairs within a reasonable time;
   2
       and/or complete repairs within thirty (30) days so as to conform to the applicable warranties.
   3
           14. The Subject Vehicle was not fit for the ordinary purposes for which such goods are used and
   4
       was not of the same quality as those generally acceptable in the trade.
   5       15. The implied warranty of merchantability means and includes that the goods will
   6   comply with each of the following requirements: (1) they would pass without objection in the trad
   7   under the contract description;(2)they are fit for the ordinary purposes for which such goods are used
   8 (- 3) they are adequately contained, packaged, and labeled; and (4) they conform to the promises o

   9   affirmations of fact made on the container or label.

  10       16. Defendant breached the implied warranty of merchantability. Plaintiff is entitled to revoke

  11   acceptance of the Subject Vehicle under the Act.

  12       17. By Defendant failing to repair the nonconformity(s) as alleged above, or to make restitution

  13   or to replace the Subject Vehicle, Defendant is in violation of its obligation under the Act.
           18. Plaintiff is informed and believes and thereupon alleges that Defendant's refusal to replace
  14
       the vehicle or make restitution to Plaintiff was willful and not the result of a good faith and
  15
       reasonable belief that the facts imposing said statutory obligation were absent.
  16
               19.     Pursuant to the Act, Plaintiff is entitled to restitution in an amount equal to the actua
  17
       price paid or payable by Plaintiff and collateral charges such as sales tax, license fees, registratio
  18
       fees, and other official fees less an amount directly attributable to use by Plaintiff prior to the tim
  19
       Plaintiff first delivered the vehicle for repair.
  20
               20.     Plaintiff is entitled to recover incidental, consequential, and general damages
  21
       including, but not limited to, reasonable repair, towing, and rental car costs actually incurred b
  22   Plaintiff
  23           21.     Plaintiff is entitled to recover a civil penalty up to two times the amount of actua
  24   damages for Defendant's willful refusal to comply with its statutory obligations under the Act.
  25           22.     Plaintiff is entitled to recover a sum equal to the aggregate amount of costs an
  26   expenses including attorney's fees based on actual time expended and reasonably incurred
  27   connection with the commencement and prosecution of this action.

  28

                                                           3
                   COMPLAINT FOR VIOLATION OF THE SONG-BEVERLY CONSUMER WARRANTY ACT
                                                                                    EXHIBIT A - 5
Case 5:21-cv-00687-DSF-KK Document 1-2 Filed 04/16/21 Page 6 of 6 Page ID #:13




   1
       PLAINTIFF PRAYS FOR JUDGMENT AGAINST DEFENDANT AS FOLLOWS:
   2
              1.      For actual damages, including collateral charges, and incidental, consequential, an
   3
       general damages. To date, such damages include, but are not limited to, in amounts according t
   4
       proof, down payment, monthly payments to date, plus vehicle registration, additional monthly financ
   5   payments, vehicle loan payoff, repair expense(s), rental expenses, expenses inadvertently omitte
   6   herein, and other future expenses reasonably incurred by Plaintiff in connection with this action; and
   7          2.      For a civil penalty under the Act, equal up to two times the amount of actual damages
   8          3.      For rescission of the contract and restitution of consideration;
   9          4.      For prejudgment interest on said sum from date of rescission;

  10          5.      For attorney's fees and costs of suit reasonably incurred in connection with th

  11   commencement and prosecution of this action; and

  12          6.      For such other and further relief as the court deems proper.

  13

  14
        Dated: January 12, 2021                         NEALE & FHIMA,LLP
  15

  16                                                      4a4        Z7. P-
                                                                          41z.a.
                                                       By:
  17
                                                       Aaron D. Fhima, Esq.
  18                                                   Attorney for Plaintiff,
                                                       DANNY JIMENEZ JR.
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                         4
               COMPLAINT FOR VIOLATION OF THE SONG-BEVERLY CONSUMER WARRANTY ACT
                                                                                   EXHIBIT A - 6
